17 N.Y.3d 847 (2011)
954 N.E.2d 1167
930 N.Y.S.2d 541
JOHN ENNIS, Appellant,
v.
STATE OF NEW YORK, Respondent.
Motion No: 2011-630
Court of Appeals of New York.
Submitted June 20, 2011.
Decided September 15, 2011.
Motion, insofar as it seeks leave to appeal from the March 9, 2011 Appellate Division order denying claimant's motion to vacate the dismissal of his appeal, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the June 28, 2010 Appellate Division order, denied.